Order and judgment (one paper) of the Supreme Court, New York County (Fingerhood, J.), entered July 15,1981, granting the application of respondent Fischman to confirm the award of the arbitrator and denying the cross application of petitioners Siegel and Platt to vacate it affirmed, with costs. In affirming the determination of Special Term which confirmed the award of the arbitrator, we note that the arbitrator did not endeavor to determine the rights of minority stockholders not party to the agreement here involved. Since they were not signatories to the agreement and had never agreed to arbitrate, this was clearly correct. Should the award ultimately lead to proceedings looking to a dissolution of the corporation, notice thereof will be required to be served upon all of the shareholders, including those who were not parties to the arbitration (Business Corporation Law, § 1106). At that time they will be in a position to take such action to protect their rights as they may deem necessary. Concur — Birns, J. P., Lupiano, Silverman, Bloom and Eein, JJ.